                                                                                                 Entered on Docket
                                                                                                 April 28, 2021
                                                                                                 EDWARD J. EMMONS, CLERK
                                                                                                 U.S. BANKRUPTCY COURT
                                                                                                 NORTHERN DISTRICT OF CALIFORNIA



                                             1
                                                                                              The following constitutes the order of the Court.
                                             2                                                Signed: April 27, 2021

                                             3
                                             4
                                             5
                                                                                                 ______________________________________________
                                                                                                 Stephen L. Johnson
                                             6
                                                                                                 U.S. Bankruptcy Judge
                                             7
                                             8                            UNITED STATES BANKRUPTCY COURT
                                             9                            NORTHERN DISTRICT OF CALIFORNIA
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12                                                     ) Case No.: 20-50469 SLJ
                                                 In re                                             )
                                            13                                                     ) Chapter 11
                                                                                                   )
                                            14   MORDECHAI KOKA,                                   )
                                                                                                   )
                                            15                                                     )
                                                                       Debtor.                     )
                                            16                                                     )
                                                                                                   )
                                            17
                                            18             ORDER ON SUBSTITUTION OF ATTORNEY AND ESTATE FUNDS
                                                                        HELD BY DEBTOR’S COUNSEL
                                            19
                                                         Debtor filed a Notice of Substitution of Attorney on April 20, 2021, indicating that
                                            20
                                                 Debtor is replacing his current counsel, Farsad Law Office, with the Fuller Law Firm. As of
                                            21
                                                 April 27, 2021, the Fuller Law Firm has not filed an application for approval of its employment.
                                            22
                                                 Notwithstanding the Notice of Substitution of Attorney, Farsad Law Office remains Debtor’s
                                            23
                                                 counsel of record until either the Fuller Law Firm has been approved for employment or Farsad
                                            24
                                                 Law Office obtains court approval to withdraw as counsel. See CLR 11-5(a), as incorporated by
                                            25
                                                 BLR 1001-2(a).
                                            26
                                                         Pursuant to the Order Authorizing Sale of Real Property (DKT 76), Farsad Law Office
                                            27
                                                 is currently holding in its attorney-client trust account the proceeds from the sale of the real
                                            28

                                                 ORDER ON SUBSTITUTION OF ATTORNEY
                                                                                                   -1-
                                             Case: 20-50469       Doc# 118       Filed: 04/27/21     Entered: 04/28/21 08:45:53        Page 1 of 3
                                             1   property located at 3190 Vichy Avenue, Napa, California. Paragraph 15 of the Order
                                             2   Authorizing Sale of Real Property remains in full force and effect and such proceeds shall
                                             3   remain in Farsad Law Office’s trust account unless ordered otherwise.
                                             4          IT IS SO ORDERED.
                                             5
                                             6                                      *** END OF ORDER***
                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                 ORDER ON SUBSTITUTION OF ATTORNEY
                                                                                                 -2-
                                             Case: 20-50469      Doc# 118      Filed: 04/27/21     Entered: 04/28/21 08:45:53      Page 2 of 3
                                             1                                 COURT SERVICE LIST
                                             2
                                             3
                                             4   ECF Notifications

                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                 ORDER ON SUBSTITUTION OF ATTORNEY
                                                                                             -3-
                                             Case: 20-50469     Doc# 118   Filed: 04/27/21     Entered: 04/28/21 08:45:53   Page 3 of 3
